Title: To James Madison from the Indiana Territorial Legislature, 11 March 1813 (Abstract)
From: Indiana Territorial Legislature
To: Madison, James


11 March 1813, Vincennes. “… it is the opinion of your memorialists your excellency cannot be acquainted with the present deplorable, unguarded and distressed situation of the people of this territory, or some means more adequate than any hitherto adapted, would, ere this, have been provided for our defence.
“Your memerialists beg leave to inform your excellency that within a few days past several murders have been committed in the vicinity of Vincennes, our present seat of government, by our ruthless and unrelenting savage neighbors—scarce a day passes without a fresh alarm, or an account of some additional depredations, either by stealing horses or the slaughter of some unfortunate and defenceless inhabitant—such are the terrors created by those murders and depredations that whole neighbors, nay, whole townships are precipitately abandoning their homes, and fleeing with the wrecks of ther property to the adjoining states, where their lives at least, will be safe from the tomhawk and scalping knife of the savage.
“Such measures of defence as the decreasing and scattered population of our territory will admit of, have been, and are about to be adopted, but was every man in the territory well armed and determined to fight it out to the last, they are too few in numbers to do so with any hope of success. Will then the U. States, because we are a territory, few in numbers, & at a distance from the Federal head, abandon us to our fate—shall we, for these reasons, be left to the tomhawk and scalping knife of our barbarous foe. We trust not, we would fondly hope such will not be our fate—and we confidently believe when our real situation is know to you sir, to whom we look as our guardian & protector, some means of defence more commensurate with our exigencies will be provided.
“Take into view then, a settled frontier of 300 miles in lenngth, and on an average not 30 miles in width, that this exposed and extreme frontier has at this time (owing to constant emigration) not more than 3000 effective militia—two thirds of whom are unarmed and unprovided with any of the munitions of war—situated in a country where arms or ammunition cannot be procured—undisciplined, and till now unaccustomed to war, or any of its attendant horrors—all of them cultivators of the soil—depending on their daily labor for the support of themselves and families—what resistance can they make, or what can be expected from them—but even admit that one third of this force could be brought into the field without endangering the safety of the remainder—what could 1000 raw, undisciplined, unarmed militia do, against an host of cunning, blood thirsty savages? We answer, they could serve no other purpose but to glut the fury & vengeance of the savages, or the more than savage vengeance of their British supporters.
“We would therefore sir, beg leave to suggest as the opinion of this legislature that 1000 men furnished by the U. States, well armed, well equipped and properly conducted, together with the force which could conveniently be spared from the territory, if means were provided for arming and equipping this latter force, would be amply sufficient to the object of not only driving from our borders those hordes of svages which at present infest them—but would also by a proper disposal of this force at the end of the campaign ensure future safety to our frontier.
“Your memorialists beg leave to observe to your excellency that although this information has been procrastinated almost to the very end of our session, it was done not because it was believed to be unnecessary; but because your memorialists constantly cherished the idea that before this time some force would have been sent to our relief.”
